The undersigned have reviewed the prior Order of the Executive Secretary and based upon the record the appealing party has not shown good ground to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Order of the Executive Secretary.
The Full Commission finds as fact and concludes as matters of law the following;
The parties executed and submitted for approval a compromise settlement agreement.  That agreement is incorporated herein by reference, and is approved in the amount of $55,000.00. Compliance with the terms of the agreement shall discharge defendants from further liability under the Worker's Compensation Act by reason of the injury giving rise to this claim.
An attorney's fee of $13,750.00 is approved for plaintiff's counsel.  This amount shall be deducted from the sum due plaintiff and paid directly to plaintiff's counsel.  The approved fee of 25% is a reasonable fee after review of the circumstances of the case, including time invested, results obtained and nature of services. A fee of 30% is unreasonable and therefore not awarded in this case.
It is to be noted, however, that this Order does not purport to approve, resolve or address any issue or matter over which the Industrial Commission has no jurisdiction, whether or not such issue or matter is referred to in the compromise settlement agreement executed by the parties in this action.
Defendants shall pay the costs.
                                  S/ ____________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ __________________ LAURA K. MAVRETIC COMMISSIONER
S/ __________________ BERNADINE S. BALLANCE COMMISSIONER